Citation Nr: 1243555	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and/or bipolar disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1987 to October 1993, with additional unverified periods of inactive duty.   The Veteran served in Southeast Asia from June 1992 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In that rating decision, the RO denied the claim for entitlement to service connection for bipolar disorder (claimed as depression and PTSD).  

The Veteran initially filed a claim for service connection for PTSD and depression.  In the specific context of mental disorders, the United States Court of Appeals for Veterans' Claims (the Court) has held that "when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case clarifies the appropriate posture for claims such as the Veteran's, where multiple mental disorders, and/or disparate diagnoses are involved.  Accordingly, the Board is expanding the issue on appeal at this time, as reflected on the title page of this decision, and will consider whether service connection may be awarded for an acquired psychiatric disorder, to include PTSD, depression, and bipolar disorder, as instructed by the Court in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and bipolar disorder.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further evidentiary development.  

The Veteran asserts that his diagnosed acquired psychiatric disorder is related to either his period of service in Southeast Asia from June 1992 to June 1993 or witnessing service members assassinated at Clark Air Force Base in 1990.  Post-service VA and private treatment records show various psychiatric diagnoses, including PTSD, depression, bipolar disorder and polysubstance abuse.  See April 2008 private hospital summary from Springbook Hospital, as well as VA treatment records dated in 2008.  However, the more recent VA treatment records dated in 2010 no longer reflect a diagnosis of PTSD.  

The Board observes that the RO had denied the Veteran's claim because of the lack of verified inservice stressor events.  See rating decisions dated in September 2008 and September 2009.  The regulations pertaining to PTSD were amended during the pendency of this appeal, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  In addition, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations. The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service-connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  Thus, the amended regulation applies in this case.

As noted, the Veteran claims that he has an acquired psychiatric disorder related to his period of service.  In this regard, the Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).)  Here, it remains unclear whether the Veteran has a current diagnosis of PTSD.  A diagnosis of PTSD was reflected in the earlier private and VA treatment records dated in 2008; however, the subsequent VA treatment records are replete with reference to diagnoses of bipolar disorder and polysubstance.  

Given the recent regulatory changes concerning service connection for PTSD, the Board is of the opinion that a VA examination would be probative to ascertain whether the Veteran's current acquired psychiatric disorder is related to service or whether he has PTSD as a result of a fear or hostile or terrorist activity.  There is no medical opinion of record that is adequate for adjudication purposes, given the scope of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Prior to the examination, all outstanding medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the names and addresses of all medical care providers (both VA and private) who treated the Veteran for his claimed acquired psychiatric disorder since April 2010.  After securing any necessary release, the RO should obtain these records.

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Thereafter, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to the stressor of being in fear of hostile action during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that are present. 

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: 

(1) whether the Veteran currently has PTSD under the diagnostic criteria of DSM-IV (or if he has had such diagnosis at any time since May 2008; and 

(2) If so, whether such PTSD is due at least in part to fear of hostile action during active service serving on at Clark AFB when servicemen were killed.  

With respect to each additional acquired psychiatric disorders present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC should adjudicate the expanded claim for service connection for acquired psychiatric disorder, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


